DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figure 5 is blur and the “black boxes” in figure 5 are not labeled in “TEXT”; for example, number “230” should be labeled as – MICROPROCESSOR--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an optical imaging instrument” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. Claim 1, line 6 recites “contrasted samples” while line 8-9 recites “the contrasted sample”; thus, there is no anticipated for “the contrasted sample” (singular).
b. Claim 2, line 2; the terms “and/or” are alternative.
c. Claims 3-5 are dependent from claim 1; therefore, they are inherit the deficiency of the claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-17, 25, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota Masahiro et al (JP 2009058231 A) (hereinafter: “Masahiro”) in view of Nishida et al (2020/0324466).
Regarding claims 1-3, Masahiro discloses a system and method of analyzing sample in liquid comprising: a housing (not shown) including at least one biphasic fluid chamber (i.e., sample holder 11), said chamber having an imaging surface (i.e., surface of the sample 13); an optical imaging instrument (i.e., scanning probe microscope) (see abstract) configured to capture an image of contrasted samples (13) contained within the chamber along substantially all of the imaging surface; and analyzing surface properties of the sample (13) in liquid using scanning probe microscope(see abstract and “TECH-SOLUTION” section, paragraph 7). 

    PNG
    media_image1.png
    196
    230
    media_image1.png
    Greyscale


Nishida et al, from the same field of endeavor, discloses a three-dimensional fabric action at inert immiscible liquid surface comprising a chamber (200) having an imaging surface and at least one port (inlets and outlet P1, P2, P3) positioned along an imaging surface of the chamber proximate to an immiscible boundary (see figure 19 below and par. [0014], [0126]).

    PNG
    media_image2.png
    405
    585
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the chamber of Masahiro by 
Masahiro and Nishida et al do not explicitly mentioned the use of a microprocessor for determining the characteristics of the contrasted sample; however, since Masahiro teaches step of analyzing a sample in the liquid using a scanning probe microscope, it would have been obvious to use a computer or a microprocessor that connected to the microscope for processing, calculating, storing the signal from the microscope.
 	Regarding claim 4, Masahiro teaches that the laser light source (22) located outside of the chamber (11) and inside of the housing (not shown); thus, it is inherent that the system includes a portable and replaceable power source contained within the housing to run the laser light source (22).
Regarding claim 5, Masahiro teaches that the disparate fluids are oil and water (see abstract and “TECH-SOLUTION” section, paragraph 7).
Masahiro does not teach that the disparate fluids are an aqueous based solution and an alkane. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace different disparate fluids, for example, an aqueous based solution and an alkane, because it does not matter what types of disparate fluids, they are function in the same manner. 
Regarding claim 6, the combination of Masahiro and Nishida et al mentioned in claim 1 disclose all the feature of the present invention except that replacing the step that determining the characteristics of the contrasted sample by step of processing the image to determine the size property. However, it would have been obvious to use the 
Regarding claim 7, Masahiro teaches the use of that the image is captured  using an optical microscope (i.e., scanning probe microscope) (see abstract).
Regarding claim 8, Masahiro teaches that the shape, thickness of the sample (13) is determined (see “BACKGROUND-ART”, first paragraph) and Nishida et al teaches that the device is used to form 3D object and detecting the characteristics of the object (see abstract and par. [[0011]).
Both Masahiro and Nishida et al do not explicitly teach that the samples/objects are graphene oxide nanosheets; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the basic device of Masahiro and Nishida et al for detecting the objects or samples such as graphene oxide nanosheets because it does not matter what types of samples or objects, the device would function in the same manner.  
Regarding claims 9-10 and 25, Masahiro teaches the use of probe (15) (see figure 4 above). It would have been obvious to one having ordinary skill in the art to use a probe particles comprise charged polystyrene particles or nanoparticles because they are function in the same manner. A substitution one for another is generally recognized as being within the level of ordinary skill in the art.
Regarding claims 11 and 30, figure 2 of Masahiro teaches step of creating the liquid-liquid interface between a first liquid (16) (figure 2a) and a second liquid (17) (figure 2b) prior to the provision of the two-dimensional nanostructures and the probe particles (figure 2c).

Regarding claims 12-13 and 31, Masahiro teaches that the first liquid (water) and the second liquid (oil) are immiscible and have different densities (see figure 2 and “BEST-MODE” section, first paragraph).
Regarding claims 14-15, Masahiro does not teach that the second liquid is an alkane or decane; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the second liquid of Masahiro by alkane or decane because they are function in the same manner. A substitution one for another is generally recognized as being within the level of ordinary skill in the art.

Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maresca, Jr. et al (5,950,487) discloses a gauge for measuring liquid levels comprises a container (54), a first liquid (56), a second liquid (58) and a liquid-liquid level (62) and float (64) for measuring the liquid levels (figure 1c). Maresca, Jr. et al fails to teach the use of an optical imaging instrument for capturing an image of .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP									/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  March 17, 2022